PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/132,665
Filing Date: 17 Sep 2018
Appellant(s): Lupinek et al.



__________________
Nathan D. Ellefson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 12, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1.	Appellant asserts that the rejection of the claims under 35 U.S.C. 112(a) should be reversed, as Paragraphs 77-79 provide support for the claim limitation “repeatedly sequentially illuminating individual ones of the plurality of lights according to a one of a plurality of predetermined patterns”. Stating paragraph [0077] of the instant specification, recites “a setting of heating system 400 may be communicated to a wearer by the frequency or sequence of the illumination of individual LED diode elements of LED array 1000.” Paragraph [0077] goes on to describe a “predetermined order” of illumination of the LEDs, while in paragraphs [0079] and [0079] multiple specific predetermined orders are described. Paragraph [0079] specifically notes that the LEDs “cycle through a period of illumination in a shorter amount of time”, with the term cycle establishing the repetition of the predetermined order. Consequently, the written description clearly allows persons of ordinary skill in the art to understand that the inventors of the instant application had possession of the concept of the claim 
	Examiner respectfully disagrees and notes that while Appellant has support for illuminating individual ones of the plurality of lights, the instant written disclosure of para.77-79 does not provide support for the visual indicator displaying one status condition by repeatedly illuminating individual ones of the lights according to one predetermined pattern. In other words, there is no description for how the single status condition is showing a display by illuminating individual ones of the lights in a manner that is repeatedly illuminated according to one pattern. Additionally, Appellant’s argument that Paragraph [0079] specifically notes that the LEDs “cycle through a period of illumination in a shorter amount of time” establishing the repetition of the predetermined order, is not found persuasive. The cycle, as detailed in Para.79, only discloses performing the sequence of illuminating one thru five LEDs one time, it does not provide support for a single status condition with a constantly repeating cycle as Appellant asserts. For these reasons, the 35 U.S.C. 112(a) rejection should be upheld.

2.	Appellant asserts that Sunderland does not disclose the claims because Sunderland only discloses illuminating one light that corresponds to the exact state that the boot is in, that is not comparable to repeatedly sequentially illuminating individual ones of the plurality of lights and is not a predetermined pattern. Further arguing that the article of Sunderland is not itself configured to repeatedly and sequentially illuminate the lights according to a predetermined pattern. Stating that by musing that a user could cause the lights to illuminate in a pattern, the Examiner concedes that a single 
	Examiner respectfully disagrees. As currently claimed, Sunderland clearly discloses lights which are capable of being individually and manually illuminated in a repeated sequence which would correspond to one predetermined pattern (See Page 4 of the Final Rejection filed 04/30/2021). Appellant’s argument that the article of Sunderland is not itself configured to repeatedly and sequentially illuminate the lights because it requires manual intervention by a user is entirely misleading and not found persuasive. Appellant’s own invention requires manual intervention by a user in order to change the status conditions. As seen in Appellant’s own disclosure, [0053]  “With this arrangement, control mechanism 310 may be easily depressed or accessed by a wearer of article 100”; [0057]  “For example, control mechanism 310 may be configured to switch heating system 400 between an off state, a low power state, and a high power state. In other embodiments, additional levels of power or heating may be controlled using control mechanism 310”; and [0058]  “In an exemplary embodiment, control mechanism 310 may switch indicator 160 between a non-illuminated condition and an illuminated condition based upon the status of heating system 400. In other embodiments, control mechanism 310 may cause indicator 160 to display or indicate other status information. For example, in cases where heating system has multiple power or heating settings, control mechanism 310 may control indicator 160 between various states of indication, including varying levels of brightness, portions or degrees of illumination, and one or more colors of illumination associated with indicator 160”. All of these passages clearly illustrate that the control mechanism of Appellant’s own 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MEGAN E LYNCH/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732 

/JULIE K BROCKETTI/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.